TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00286-CR
NO. 03-04-00287-CR



Juan Antonio Perez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NOS. CR-03-793 & CR-03-794, HONORABLE DON MORGAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury convicted appellant Juan Antonio Perez for assaulting a public servant (two
counts) and possessing more than fifty pounds of marihuana.  See Tex. Pen. Code Ann. § 22.01
(West Supp. 2004-05); Tex. Health & Safety Code Ann. § 481.121 (West 2003).  The district court
assessed punishment for each offense, enhanced by a previous felony conviction, at imprisonment
for fifteen years and a $10,000 fine.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant was given a copy of counsel's brief and advised of his right to examine
the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgments of conviction are affirmed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Affirmed
Filed:   February 3, 2005
Do Not Publish